Citation Nr: 0123033	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-16 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to May 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to a TDIU 
rating.  The veteran perfected an appeal of this 
determination.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

In the veteran's July 2000 substantive appeal (VA Form 9), he 
requested a hearing at the RO before a member of the Board.  
This matter was certified to the Board in July 2001.  Upon 
review of the claims file, the veteran was sent notice on 
July 13, 2001 for a July 19, 2001 Board hearing at the RO.  
In a letter received by the RO on July 16, 2001, the veteran 
stated that he was unable to attend the hearing because he 
was not given adequate notice, and therefore, wished to 
reschedule.

Additionally, the Board observes that in the October 1999 
rating decision the RO also, in relevant part, continued a 40 
percent rating for enucleation of the left eye.  In a 
statement, dated April 2000, the veteran indicated that he 
disagreed with the RO's judgment in assessing his right eye 
acuity for the purpose of determining the level of disability 
for his service-connected left eye disability.  In this 
regard, the RO must furnish the veteran a statement of the 
case, which addresses that issue.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 19.9, 20.201 (2000); see also 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  
Accordingly, the issue is to be remanded to the RO for the 
issuance of a statement of the case and any further 
development as may be necessary regarding the denial of the 
increased rating claim for enucleation of the left eye.

The remanding of this issue (i.e., entitlement to an 
increased rating in excess of 40 percent for enucleation of 
the left eye) must not be read as an acceptance of 
jurisdiction over the same by the Board.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought and a timely substantive 
appeal.  See 38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 
Vet. App. 554 (1994).  The RO should return this issue to the 
Board only if the veteran perfects the appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

As such, the Board finds that in order to afford the veteran 
full due process of law, this case must be REMANDED for the 
following action:

1.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issue of entitlement to an 
increased rating in excess of 40 percent 
for enucleation of the left eye.  In 
addition, they should be informed that 
this issue/claim will be returned to the 
Board only if an appeal of this issue is 
completed, by the filing of a timely 
substantive appeal.

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board at the local Regional Office at 
earliest available opportunity, properly 
notifying him and his representative of 
the time and date of his hearing.  Unless 
the veteran indicates, preferably in a 
signed writing, that he no longer desires 
such a hearing, the hearing should be 
held and the claims file thereafter 
transferred to the Board in accordance 
with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




